Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
	Claims 1-25 are pending.  
Priority
	The instant application, 15778051, filed 5/22/2018 claims priority as follows:

    PNG
    media_image1.png
    88
    390
    media_image1.png
    Greyscale
.
The foreign priority document is not in English.
Information Disclosure Statement
	All references from the IDS received 5/22/2018 have been considered unless marked with a strikethrough.
Response to Election/Restriction
	In the response received 5/4/2021, Applicant elects Group II, claims 14-16 without traverse.  Claims 1-13, and 17-25 are withdrawn as not reading on the elected group.

Claim Rejection – 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-20140091488 (“the ‘488 publication”, made of record on the IDS, translation provided herewith) in view of the article to Choi et al (“the Choi article”, Nano Energy (2014) 7, 80-85) and in view of the article to Jeon et al. (“the Jeon article”, Nature Materials, (2014), 13, 897-903).
The ‘488 publication teaches a perovskite of chemical formula 3 for example:

    PNG
    media_image2.png
    67
    250
    media_image2.png
    Greyscale
.
In this case, A is a monovalent ammonium ion, or Cs, M’’ is a divalent metal ion, X1 is iodo or chloro, X2 is bromo.  In addition, see claims 1 and 4.  In the examples related to (3-1), and (3-2), the metal can be lead. 


    PNG
    media_image3.png
    449
    503
    media_image3.png
    Greyscale
.
Further, the ‘488 publication teaches preparation of CH3NH3Pb(I1-mBrm)3 :

    PNG
    media_image4.png
    118
    528
    media_image4.png
    Greyscale
.
Further, the ‘488 publication teaches that M can be a variety of cations including monovalent organic ammonium ions, a monovalent ammonium ion, or Cs+.
Further, the ‘488 publication teaches that the solvent for the light absorber can be:
  
    PNG
    media_image5.png
    82
    486
    media_image5.png
    Greyscale
.

The ‘488 publication fails to teach the range limits of the values of p,q and r for the mixed cation.
It should be noted that instant claim 14 allows for A, B, and C to be identical, and it allows for Z1-Z4 to be identical.
The Choi article teaches that doping of the cation in methylammonium lead perovskites leads remarkable improvement in device efficiency.  Further, the Choi article teaches Cs cations, and methyl ammonium cations.  Still further, the Choi article suggests adducts since the mixed cations were prepared in DMF a Lewis basic solvent.

    PNG
    media_image6.png
    172
    466
    media_image6.png
    Greyscale

It would have been prima facie obvious to one having ordinary skill in the art to combine the teachings of the ‘488 publication with the teachings of the Choi article and optimize the cation mix in order to improve efficiency due to mixed cations.  One skilled in the art would expect success because both publications are related to lead perovskites for use as light absorbers.  
The combination of the ‘488 publication with Choi fail to teach a motivation to make solvent adducts as perovskite materials.


    PNG
    media_image7.png
    95
    340
    media_image7.png
    Greyscale

It would have been prima facie obvious to one having ordinary skill in the art to use the solvents as taught by the combination to form solvent adducts in order to create uniform and dense perovskite layers leading to improved solar cells.  One skilled in the art would expect success because Jeon relates to lead perovskites, the same field of endeavor.
In this case, the primary reference teaches that mixed cations are known and different halogen anions can be present in lead perovskites.  The secondary reference teaches that there are advantages to mixing cations, and the tertiary reference teaches that there are advantages to using solvent adducts such as DMSO.
Conclusions
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622